Citation Nr: 1135220	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  05-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to August 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which granted service connection and an initial 50 percent rating for PTSD, effective September 30, 2004.

In October 2007, the Veteran testified during a personal hearing at the RO and, in August 2009, he testified during a hearing held before the undersigned acting Veterans Law Judge.  Transcripts of both hearings are of record.  Thereafter, in December 2009, the Board granted his claim for service connection for coronary artery disease and remanded his increased rating claim to the RO for additional evidentiary development.  


FINDING OF FACT

Resolving doubt in the Veteran's favor, the probative and credible evidence of record demonstrates that his service-connected PTSD has been productive of total occupational and social impairment since the initial grant of service connection.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the schedular criteria for an initial 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126-4.132, Diagnostic Code (DC) 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Since the Board is granting the highest possible rating of 100 percent for the PTSD, there is no need to discuss whether there has been compliance with these notice and duty-to-assist provisions of the VCAA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 38 C.F.R. § 20.1102 (2010).

The record shows that the Veteran developed PTSD as a result of his participation in combat in Vietnam.  Indeed, his service personnel records reflect that he was awarded the Combat Infantryman Badge for his combat participation.  As a result, the February 2005 rating decision granted service connection for PTSD and assigned an initial 50 percent rating effective from the date of receipt his initial claim on September 30, 2004.  The Veteran appealed that decision by requesting a higher initial rating. 

During his August 2009 Board hearing, the Veteran complained of nightmares and homicidal and suicidal ideations due to his service-connected PTSD.  He also complained of increased anger and anger management problems.  Thus, he maintains that his service-connected PTSD has essentially rendered him unable to work and totally disabled.

Since his claim arises from his disagreement with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (holding that, when a Veteran timely appeals an initial rating, VA must consider whether the rating should be "staged" to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at other times during the course of the appeal).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran's service-connected PTSD is evaluated under the general rating formula for mental disorders.  Under these criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.

A higher 70 percent rating is warranted when the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas (e.g., illogical speech, depressed man avoids friends, neglects family and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF Scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

In this case, the Board concludes that, giving the Veteran the benefit of the doubt, the probative medical and other credible evidence establishes that his service-connected PTSD causes total occupational and social impairment due to such symptoms that are essentially commensurate with those contemplated by a 100 percent disability rating.  

The Veteran was initially examined by VA in December 2004.  It was noted that the Veteran stopped working in November 2003 due to his cardiovascular disease and began receiving outpatient treatment for PTSD in August 2004.  He was married since 1978 and had one adopted son who was 36 years old at the time of the examination.  The Veteran's psychiatric symptoms included irritability, depression, anxiety, feeling detached from others, as well as nightmares and flashbacks about Vietnam.  Objectively, the Veteran was described as neat in appearance, and was logical, with normal speech and no suicidal or homicidal ideations.  The examiner diagnosed the Veteran with PTSD and provided conflicting information concerning its severity.  For example, the examiner characterized the disorder as "moderate," but assigned a GAF score of 45, indicative of serious impairment.  

However, in a December 2004 letter, A.D., LSW, the Veteran's Vet Center treating therapist, indicated that he treated the Veteran for "severe" PTSD since August 2004.  He also indicated that the Veteran "is unemployable and cannot possibly work under any circumstances."  The social worker reiterated his opinion in a September 2007 letter.  

The Veteran was afforded another VA examination in December 2006, at which time it was noted that his PTSD symptoms had worsened.  The Veteran complained of irritability and concentration problems and was noted to have avoidance behaviors.  Objectively, the Veteran was neat and friendly with a flat affect, and had brief suicidal ideations with no plan and feelings of guilt.  The VA examiner determined that the Veteran suffered from major depressive disorder secondary to his PTSD.  The VA examiner characterized the Veteran's PTSD as "severe" and his major depressive disorder as "moderate" and assigned a GAF score of 42 that, again, reflects serious impairment.  This GAF score represents a slightly higher level of impairment than the previously assigned GAF score of 45 rendered by the December 2004 VA examiner.

A February 2008 VA examination report notes that the Veteran recently developed panic attacks, which would occur about five to six times a week and would last about ten to fifteen minutes.  The examiner indicated that the Veteran's overall clinical status significantly worsened since his last examination in December 2006.  After interviewing the Veteran, reviewing the claims file, and conducting a mental status examination, the examiner concluded that the Veteran "has been disabled from carrying out any employment since 2004 and this is a consequence of the [Veteran's] cardiovascular disorder and his PTSD symptoms."  

The VA examiner assigned a GAF score of 40 and indicated that it was based solely on the Veteran's psychiatric symptoms that he described as of "severe intensity".  So, ultimately, this VA examination report provides yet further evidence in establishing that the Veteran's PTSD meets the criteria for a 100 percent rating.  

At his most recent VA examination in March 2010, the Veteran presented with extreme anhedonia, did not enjoy any activities, was social isolated, and had distant relations with his child and siblings that impacted his marriage and familial relationship, and mood swings and a temper that also affected the quality of his marital relationship.  

Objectively, the Veteran was appropriately dressed, with no eye contact and poor concentration.  His thought processes were tangential and sometimes needed redirecting and he appeared anxious and depressed.  There was no indication of thought disorder, his speech was normal, and he denied suicidal and homicidal ideations.  This VA examiner also described the Veteran as having severe PTSD, although the VA examiner did not directly address whether the Veteran's PTSD causes total occupational and social impairment.  But, the examiner stated that the Veteran's PTSD clearly interfered with his ability to work - which may or may not reflect total occupational impairment - but then later commented that the only way the Veteran would be able maintain any kind of employment would be working on his own.  This latter statement suggests, at minimum, significant occupational impairment due to PTSD.  More importantly, this VA examiner also assigned a GAF score of 40 that, as discussed above, is indicative of major occupational and social impairment. 

The Board finds that under the doctrine of reasonable doubt the Veteran's post traumatic stress disorder warrants a 100 percent evaluation since September 30, 2004.  In this respect, the Veteran's PTSD was described as causing him to have symtoms of "severe intensity" at the February 2008 VA compensation examination.  Other VA examiners, in December 2004, December 2006, and March 2010, also reported that the Veteran had severe PTSD.  The record reveals reference to the appellant suffering from some suicidal ideation, and he suffers from panic attacks, and an inability to maintain effective relationships, as well as anger problems and avoidance behavior.  As well, the Veteran's Vet Center therapist opined that he was unemployable due to his service-connected PTSD.  Admittedly, the record also 
shows evidence of pathology that would suggest a lower rating.  Still, the Board finds that the evidence of record is in equipoise, and that a 100 percent rating is in order under the doctrine of reasonable doubt.



ORDER

An initial 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


